Case 1:19-cr-20085-MGC Document 95 Entered on FLSD Docket 06/02/2020 Page 1 of 2



        S
        7k-aocAbt
                'œ W xcuq ccoke D tos- w.* G mo'!Qn&
        vvAl>                             6 T7ao> ton)G
                           Xlùo o %NN Q.:T'

                'oore te C.om c u/tt- bcj 4i
                                           qDyfgce-q
                                                   ..
                                                    j.
                                                     'p
                                                      7C.jcuy rso c,
        ï' o o roy: orluc:?o c.oo C-g                               O iVC1A
                A     vo f st d.
                       .      ,%4-e o       v'vhc & G   klq w O O(7'k)/RS
                                                                        '($& iJ
        -   >          V é      WL          h
                                            -'3&


                       :4 Noscx'o 'to-             ozl C-oî1u X ATA ,
        a-N &ps o c ç t 9 ao-ss
            *


         T<   ulc
                un-
       Cwv porl N oc
                    o
                    's4
                      -e'
                        D v
                          vw o
                             -%ùoch.
                                   q- V u
                                        .3c
                                          to
                                  -
                                      thes ç-coss, % coo u m cv z.
                                                                 ;

                                 #trn,q qot.ts tt& ch a yoo ,
                    fhzoC > . ?ro.                  -
                                                            'o
                Cke        >-c) -j3)o o     u-k aickcz,co loslm ezacc .

                    voq >.tst k
                              'o rs u.î c-ola-zoa )tw u.os...
                                                           -
                                                            .,y
      >.è. Ta.
             cooo                       u 'per.
                                              o     vvw >            $e-cho s .

       D huc-ox c A-- q-l M .
                            qku
                              sc-evr a 'PacoLajOsoctu.
                      G (.u ws Loeorûoe
                                  C-k
                                    -& 0%   -
                                                'lrpcp:ç - Nnwccz' paok.a

                                                         FILED BY                     D.C.

                                                               11IN 2 2 2029
                                                                AkdEi
                                                                    .AE Ntibti
                                                               cLERK u .s.DIsm c'r:
                                                               s,D.oF FCA.-MIAMI
Case 1:19-cr-20085-MGC Document 95 Entered on FLSD Docket 06/02/2020 Page 2 of 2
                                                                       (-1-) 1.               Q
                                                                             --.
                                                                                 t
                                                                                 --
                                                                                  r
                                                                                  (
                                                                                  ;ê'.
                                                                                              1

                                                                       4
                                                                       ;
                                                                       ,
                                                                       ::
                                                                        2
                                                                        4.
                                                                       (A
                                                                       ;.j                f
                                                                       '
                                                                       J
                                                                       J GQ)
                                                                             -
                                                                             T
                                                                             L-J .


                                                                       M
                                                                   zl w      .           /.k)
                                                                   V>            M
                                                                                 =       N
                                                                             (-                       *
                    ..64
                   J*'
                    V' -
                                                                             .           ,-
                                                                                                      c)
                    '.&t'
                    N
                   + -.       * ;
                                    >
                                    ''
                                 .'.K
                              J'.%
                                 -:  t                             G                     (
                   XQ.
                     .'
                   '* 4
                             .
                              Cu
                              #'w.
                              .
                             ;'v
                                  '
                               'QX'rV
                             2*5
                               . +
                                                               .       -
                                                                                 < .i                 '(j
                                j.
                                 y
                             4.j
                               '.
                             .Y>
                             th
                             N.
                                ;?'
                                '
                                                           -
                                                                D9
                                                               t' f c
                                                                    ;-
                            J..:V
                            '   S'                         ,
                                                                             J,
                                                                             u                    Q.
                            .p'
                              >
                              ..
                               ''l

                                                           +j
                                                            .Qr( y
                                                                 o                                    %
                                                                             7 o
                                                                             -
                                                           -
                                                                T o f' A                          .



                                                               '() D. ='
                                                                       y
                                                                   .       -------;
                                                                                  7'




                                                      1
                                                      U
                                                      .V
                                                      9

       kw V '
        Y -
          c3                                  p
                                                      7
                                              e
       t- k                                   x


               ue                        '
                                         t
                                         y
                                         -
                                         j
                                         g
                                         r
                                         -jr ,
                                         jl
               tzc                       --
           :   . y-
               p  r
                  t
                  g.c
                    -k,                       .

       q-.
       kw
           9   7
               V
               ,,,-
               y,
               .
                            W'
                             1 .
                               +              .   .


        tf -
           j
           kz'a ,:
                 ,
                 ., j
           w ..o o c
      k-O cpl.-v c.
                  >''y                   .
